Exhibit 12.1 MISSISSIPPI POWER COMPANY Computation of ratio of earnings to fixed charges for and the year to date December 31, 2011 EARNINGS AS DEFINED IN ITEM -K: Earnings before income taxes $ Interest expense, net of amounts capitalized Interest component of rental expense AFUDC - Debt funds 12 Earnings as defined $ FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ Interest on affiliated loans 47 33 14 Amort of debt disc, premium and expense, net Other interest charges Interest component of rental expense Fixed charges as defined $ RATIO OF EARNINGS TO FIXED CHARGES
